Citation Nr: 0121584	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  99-02 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for colon cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1956 to 
November 1983.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Waco Regional Office (RO) September 1997 rating decision 
which denied service connection for colon cancer.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law, redefining 
the obligations of VA with respect to the duty to assist and 
enhancing the duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  VCAA also eliminates the concept of a well-
grounded claim and supersedes the decision of the U.S. Court 
of Appeals for Veterans Claims (the Court) in Morton v. West, 
12 Vet. App. 477 (1999) which had held that VA cannot assist 
in the development of a claim that is not well grounded.  
This change in law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Pursuant to VCAA, the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion is 
considered "necessary" if the evidence of record (both 
medical and lay) contains competent evidence of a chronic 
disability or persistent or recurrent symptoms of disability; 
and the evidence indicates that the disability or symptoms 
may be associated with the veteran's active service; but the 
evidence does not contain sufficient medical evidence for VA 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West Supp. 2001).

The veteran contends, essentially, that his colon cancer had 
its onset as a result of exposure to ionizing radiation 
during active service.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 
1991); 38 C.F.R. § 3.309(d) (2000); colon cancer is not on 
the list of such presumptive diseases listed in 38 C.F.R. 
§ 3.309(d)(2).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (2000), which provides for 
development of claims based on a contention of radiation 
exposure during active service and post-service development 
of a radiogenic disease.  The provisions do not give rise to 
a presumption of service connection, but rather establish a 
procedure for handling claims brought by radiation exposed 
veterans or their survivors.  See Ramey v. Gober, 
120 F.3d 1239, 1244 (Fed. Cir. 1997).  38 C.F.R. § 3.311 
essentially states that, in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended that the disease resulted 
from radiation exposure, a dose assessment will be made.  

Colon cancer is one of the "radiogenic diseases" listed in 
38 C.F.R. § 3.311(b)(2).  A review of the record reveals that 
the RO completed the development specified in 38 C.F.R. 
§ 3.311 above.  Although the evidence in this case indicates 
that the veteran was exposed to ionizing radiation during the 
operation PLUMBBOB between April and October 1957 (and the 
nature, circumstances, and intensity of such exposure are 
documented in the claims file), the VA Director of the 
Compensation and Pension Service opined, in July 1997, that 
based on the intensity of the veteran's radiation exposure, 
there was no reasonable possibility that his colon cancer was 
related to such exposure.  

Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) (2000) when it is established that the disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, the Board 
believes a complete VA medical examination should be 
performed, including a review of the claims file, to 
determine the nature and origin of any colon cancer which may 
now be present.  See Suttmann v. Brown, 5 Vet. App. 127 
(1993).

The Board notes that, at his June 2001 video conference 
hearing, the veteran testified that he received treatment for 
colon cancer at the William Beaumont Army Medical Center 
(AMC).  Although some medical records from that facility are 
in the claims file, the RO should make an attempt to obtain 
any additional records, as requested below.  

In view of the foregoing, the case is REMANDED for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001), are 
satisfied.

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of recent treatment 
of all medical care providers who 
treated him for any gastrointestinal 
impairment/colon cancer. After any 
necessary authorizations are obtained 
from the veteran, complete copies of 
all relevant VA or private reports of 
medical treatment not already of record 
should be obtained by the RO and added 
to the claims folder, particularly all 
clinical records from the William 
Beaumont Army Medical Center.

3. The veteran should be afforded a VA 
examination by an appropriate 
specialist to determine the nature and 
etiology of any colon cancer which may 
now be present.  The claims folder must 
be made available to the examiner for 
review in conjunction with this request 
for medical opinion, and the report of 
examination should indicate that such 
review was accomplished.  All tests and 
studies deemed helpful by the examiner 
should be scheduled and conducted in 
conjunction with the examination.  

The examiner should provide an opinion 
as to whether it is as likely as not 
that any current colon cancer had its 
onset in service or is otherwise 
related thereto.  The possible 
relationship between any colon cancer 
and inservice exposure to ionizing 
radiation also should be addressed.  If 
any of the foregoing cannot be 
determined, the examiner should so 
state for the record.  Reasons and 
bases for all conclusions should be 
provided.

4.  The RO should carefully review the 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  
The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


